J-A11042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JANEWAY TRUCK AND TRAILER                   :     IN THE SUPERIOR COURT OF
RECOVERY, INC.                              :          PENNSYLVANIA
                                            :
                          Appellant         :
                                            :
                    v.                      :
                                            :
SOLID WASTE SERVICES, INC. D/B/A            :
J.P. MASCARO & SONS                         :
                                            :     No. 609 EDA 2015

                     Appeal from the Order February 5, 2015
       in the Court of Common Pleas of Montgomery County Civil Division
                              at No(s): 2014-25015

BEFORE: SHOGAN, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                          FILED APRIL 22, 2016

        Appellant, Janeway Truck and Trailer Recovery, Inc., appeals from the

order of the Montgomery County Court of Common Pleas that sustained the

preliminary objection of Appellee, Solid Waste Services, Inc. d/b/a J.P.

Mascaro & Sons, and dismissed Appellant’s complaint with prejudice.

Appellant claims the trial court erred by failing “to allow discovery, in which

it would have been determined if [Appellee] regularly uses the [c]ourt[s] for

refunds.” Appellant’s Brief at 4. We conclude Appellant’s failure to comply

with the Pennsylvania Rules of Appellate Procedure requires the dismissal of

this appeal.




*
    Former Justice specially assigned to the Superior Court.
J-A11042-16


        According to Appellant, Appellee paid a bill for towing services

Appellant rendered in 2011, “then sued [Appellant] for a refund in small

claims court which [Appellant] appealed to the Court of Common Pleas in

Montgomery County.”       Id.   A panel of arbitrators entered a judgment in

favor of Appellant on July 25, 2013,1 and Appellee did not appeal the panel’s

ruling.

        Appellant commenced the instant action for “abuse of process and

wrongful action,” id., by filing a complaint on September 3, 2014. Appellee

filed a preliminary objection in the nature of a demurrer on September 29,

2014.     On October 19, 2014, Appellee filed an answer to the preliminary

objection characterizing Appellee’s previous action against it as “an abuse of

the system or as one court called it: extortion.”      Appellant’s Answer to

Appellee’s Prelim. Objection, 10/19/14, at 1. On February 5, 2015, the trial

court sustained Appellee’s preliminary objection in the form of demurrer and

dismissed the complaint with prejudice.

        Appellant took this timely appeal and in response to the trial court’s

order for a Pa.R.A.P. 1925(b) statement, timely filed a two-page “Appeal

Statement.”     Appellant’s Rule 1925(b) statement contained one paragraph

reviewing the standards of review applicable to an order sustaining

preliminary objection in the nature of demurrer and two paragraphs

1
  Appellant did not indicate when it prevailed in Appellee’s action against it.
However, it did not dispute Appellee’s recitation of the date of the
arbitrators’ findings.



                                     -2-
J-A11042-16


summarizing the law that Pennsylvania is a “fact-pleading” jurisdiction.

Appellant’s Pa.R.A.P. 1925(b) Statement, 3/25/15, at 1-2.          The final two

paragraphs asserted error in the court’s ruling. Id. at 2. The trial court filed

a responsive Rule 1925(a) opinion.

      Appellant presents the following question for review:

               Did the [trial court] commit an error of law by granting
            [Appellee’s] Preliminary Objections when it did not allow
            discovery? Is such conduct also an abuse of discretion?

Appellant’s Brief at 3.

      Preliminarily, we note Appellant’s statement of facts consists of three

paragraphs spanning less than a page.          See Appellant’s Brief at 4.   His

argument section consists of less than two pages and is a verbatim

recitation of his Rule 1925(b) statement.          See id. at 5-7; see also

Appellant’s Pa.R.A.P. 1925(b) Statement at 1-2.            Appellant has cited

authorities related to the standard of review and Pennsylvania’s pleading

requirements.       See Appellant’s Brief at 5.      However, his entire legal

argument consists of two paragraphs, which we have reproduced for the

purposes of the present appeal:

               It was an error of law to sustain [Appellee’s]
            preliminary objection. It is a misuse of the legal system to
            reduce bills. Had [Appellant] been allowed to conduct
            discovery it would have been show[n] that [Appellee]
            misuse[d] the legal system in other cases.

               The [trial] court was to[o] quick to sustain [Appellee’s]
            preliminary objections.

Id. at 6.


                                       -3-
J-A11042-16


     This Court has observed:

        Pa.R.A.P. 2119(a) provides, in relevant part, that the
        argument [section of an appellant’s brief] shall be ‘followed
        by such discussion and citation of authorities as are
        deemed pertinent.’ Rule 2119 contains mandatory
        provisions regarding the contents of briefs. We have held
        consistently, ‘[a]rguments that are not appropriately
        developed are waived.’

        It is the appellant who has the burden of establishing [its]
        entitlement to relief by showing that the ruling of the trial
        court is erroneous under the evidence or the law. . . .

Connor v. Crozer Keystone Health Sys., 832 A.2d 1112, 1118 (Pa.

Super. 2003) (citation and emphases omitted).

           This Court is neither obliged, nor even particularly
           equipped, to develop an argument for a party. To do
           so places the Court in the conflicting roles of
           advocate and neutral arbiter. When an appellant
           fails to develop his issue in an argument and fails to
           cite any legal authority, the issue is waived.

            Moreover, “mere issue spotting without analysis or legal
        citation to support an assertion precludes our appellate
        review of a matter.”

In re S.T.S., Jr., 76 A.3d 24, 42 (Pa. Super. 2013) (citations omitted).

     In light of the foregoing precepts, we are constrained to conclude that

Appellant’s brief is substantively defective. See Connor, 832 A.2d at 1118.

Further consideration of this matter would require this Court to develop

Appellant’s attempts at “mere issue spotting” into a meaningful legal

argument responsive to the trial court’s opinion. This we cannot do. See In

re S.T.S., Jr., 76 A.3d at 42. Accordingly, we dismiss this appeal.

     Appeal dismissed.


                                    -4-
J-A11042-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/22/2016




                          -5-